Title: From Thomas Jefferson to Levi Lincoln, 12 June 1801
From: Jefferson, Thomas
To: Lincoln, Levi


               
                  Dear Sir
                  Washington June 12. 1801.
               
               I inclose you for your consideration the case of the Betsy Cathcart, a prize brought into the US. some years ago, sold, & the money deposited in the treasury for safety. had the only question been between us and the captors, we should have delivered up the money without troubling you. but a doubt has been suggested whether, as the prize was never condemned, the original proprietor may not claim hereafter. I recollect some years ago to have had occasion to turn to a case in 2d. Burrows wherein Ld. Mansfield laid down the law of nations on this question, truly as I thought. I have not the book to turn to, but it will be worth your looking at. his doctrine was that the property of captured goods is transferred to the captor by the victory which acquires them: that the circumstances of being carried infra praesidia at land, or of the pernoctation, or 24. hours possession, at sea, were merely arbitrary set up by nations who found an interest in lessening the advantages of neutrality, now exploded by other nations, and practised on only in the English courts of admiralty. this is the general idea I have retained in my mind, but citing by memory. I may not be correct. the subject is referred to your consideration. no claim has been made, or thought of probably by the original proprietor. if we must refer the case to Congress the discussion there by giving it publicity will doubtless bring forward the claim, and force the decision on us in a national form, which may go off silently if the Executive are authorised to make restitution. Accept assurances of my affectionate esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            